Citation Nr: 0905441	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  98-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to a rating higher than 60 percent for 
diabetes mellitus on a schedular basis.  

2. Entitlement to a rating higher than 60 percent for 
diabetes mellitus on an extraschedular basis.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and M.C.

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1980 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 1996, of 
the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  In September 2003, the Board remanded the 
issue for further development.  

In a decision in December 2005, the Board denied the 
veteran's claim for rating higher than 60 percent for 
diabetes mellitus and a total disability rating for 
compensation based on individual unemployability.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court). In an Order, 
dated in March 2007, the Court granted a Joint Motion to 
Remand of the parties, the VA Secretary and the veteran, and 
remanded the case to the Board for readjudication consistent 
with the Motion.

In September 2007, in writing, the veteran withdrew from his 
appeal the claim for a total disability rating compensation 
based on individual unemployability.

In January 2008, the Board remanded the issue for further 
development.  As the requested development has not been fully 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The issue of a rating higher than 60 percent for diabetes 
mellitus on an extraschedular basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.

FINDING OF FACT

Diabetes mellitus is manifested by daily use of insulin and 
routine diabetic care, but pronounced, uncontrolled symptoms 
and severe complications are not shown; and episodes of 
ketoacidosis or hypoglycemia reactions, requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus progressive loss of weight and 
strength, are not shown.


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent rating for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (1995, 2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letters, dated in March 2004, 
in January 2008, and in April 2008.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence that the symptoms had increased.  

The veteran was informed that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  The notice included the provisions for rating 
the disabilities and for the effective date of the claim.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006)(notice of the elements of the claim); 
and of Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment and daily life except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).  

In this case, the initial RO decision denying the claim for a 
higher rating for diabetes mellitus was prior to November 9, 
2000, the date the VCAA was enacted.  As the VCAA notice came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect was cured as after 
the RO provided substantial content-complying VCAA notice, 
the claim for an increased rating for diabetes mellitus was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in September 2008.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the supplemental statement of the case in August 
2005, a reasonable person could be expected to understand 
from the notice what the criteria were for rating the 
disability, and further notice of the exact same information 
would not aid in substantiating the claim.  For this reason 
the content error did not affect the essential fairness of 
the adjudication, rebutting the presumption of prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881, 888-90 (2007). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA and private 
records and afforded the veteran VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background

The claim for increase for diabetes mellitus was received in 
March 1996.

VA records, dated from January 1995 through March 1996, show 
that the veteran was seen for diabetes mellitus about every 
three months.  In January 1995, his diabetes appeared fairly 
well controlled.  The veteran indicted that he walked 1 to 2 
miles each day.  In September 1995, the veteran was advised 
to lose weight.  In January 1996, he was seen at an eye 
clinic and the eye examination was normal.  In March 1996, he 
reported that he had a hypoglycemic reaction the previous 
day.  The pertinent diagnosis was insulin dependent diabetes 
mellitus, not well-controlled.

Private medical records, dated from May 1985 through March 
1992, show that the veteran was seen for several health 
problems, including diabetes mellitus.

On VA examination in October 1996, the veteran complained of 
intermittent paresthesia in the feet, drowsiness during the 
day, sleep disturbance, hypoglycemia one or twice a month, 
blurred vision, and difficulty driving.  He also complained 
of pain after walking three blocks, sexual dysfunction, and 
dizzy spells.  The pertinent findings were mild peripheral 
neuropathy in the lower extremity.  It was noted that the 
veteran did not follow a restricted diet, that he 
participated in regular activity and that he had gained 4 
pounds in one month.  He had mild retinopathy with moderate 
visual deficit.  The diagnosis was diabetes mellitus insulin 
dependent, not well-controlled, with mild peripheral 
neuropathy and mild visual deficit.

On VA eye examination in November 1996, visual acuity was 
20/40 in the right eye, corrected to 20/20; and 20/30 in the 
left eye, corrected to 20/20.  The diagnosis was mild 
diabetic retinopathy and refractive error.

In May 2003, the veteran's VA primary care provider stated 
the veteran on average had two to three follow-up visits per 
month for diabetes. 

In May 2003, the veteran testified that in the past year he 
was in the hospital twice for diabetes, but they were 
emergency visits and he was not hospitalized over night.  He 
stated that his doctors have increased his insulin, that he 
was on a restricted diet and that his activities were 
limited.  

VA records, dated from June 2001 to September 2004, show that 
the veteran continued to receive treatment for diabetes 
mellitus.  In July 2001, it was noted that the veteran's 
glucose was 350, demonstrating poor control of his diabetes.  
In November 2001, the veteran indicated that he had been 
having periods of hypoglycemia that occurred in the afternoon 
after eating and in the evening.  He also noted mild fatigue 
during the episodes. The assessment was diabetes mellitus, 
poorly controlled.  In May 2003, the assessment was 
uncontrolled diabetes mellitus.  In September 2004, it was 
noted that the veteran had a hypoglycemic episode two months 
previously.  Due to the recurrent episodes of hypoglycemia, 
he had been taking concentrated sweets and had gained weight.  
The assessment was poorly controlled diabetes with frequent 
episodes of hypoglycemia.

On VA examination in April 2005, the examiner noted that the 
last time the veteran was hospitalized overnight for control 
of diabetes was four years earlier.  The veteran had not been 
hospitalized for diabetes, ketoacidosis or hypoglycemic 
reaction in the previous four years.  He was reportedly 
taking insulin in the morning and in the evening.

On examination, the veteran was described as alert, oriented 
and walking briskly in the hallway without assistance.  His 
weight was 217 pounds.  The veteran indicated that he did not 
do any scheduled exercises although his primary care provider 
encouraged him to exercise daily.  He was not on a restricted 
diet, but he watched what he ate.  He also indicated that he 
saw his primary care provider every three months.  The 
veteran denied any known complications of diabetes.  The 
pertinent diagnosis was insulin dependent diabetes mellitus.

The examiner noted that the veteran had no evidence of 
diabetic neuropathy and there was no evidence of restriction 
in physical activity due to diabetes.  The pertinent findings 
were nonproliferative diabetic retinopathy in both eyes and 
erectile dysfunction.

VA records, dated from November 2004 to August 2008, show the 
veteran continued to be treated for diabetes.  In September 
2007, an eye clinic note shows an impression of 
nonproliferative diabetic retinopathy.  

On VA examination in March 2008, the examiner indicated the 
veteran took insulin three to four times a day.  His blood 
sugar was controlled by insulin and the veteran did not have 
any specific symptoms.  The veteran denied any history of 
ketoacidosis or hypoglycemic reaction in the last twelve 
months and did not have hospitalization in the last twelve 
months.  The examiner noted the veteran's only dietary 
restriction was watch what he ate and that the veteran was 
not on a restrictive diet.  The veteran's weight was 
reasonably stable and the last three months he may have lost 
four to five pounds.  The examiner indicated the veteran's 
activities were not regulated and he sees a diabetic care 
provider normally once every three months.  The veteran 
reported that he was not completely diagnosed with 
retinopathy and denied having peripheral vascular disease and 
peripheral neuropathy.  Eye evaluation was normal.  
Evaluation of feet did not show diabetic ulcers or fungal 
infection of feet or nails.  The diagnosis was diabetic, type 
2, on insulin.  Complications related to diabetes included 
possible retinopathy and erectile dysfunction.  

Analysis

Diabetes mellitus is currently rated 60 percent disabling 
under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  During 
the pendency of the claim, the rating criteria were amended, 
effective June 6, 1996.

Where the rating criteria are amended during the course of 
the appeal, both the old and current criteria are applicable.

The criteria for the next higher rating, 100 percent, in 
effect prior to June 1996 (old criteria) were pronounced, 
uncontrolled diabetes mellitus with repeated episodes of 
ketoacidosis or hypoglycemic reactions, restricted diet and 
regulation of activities, with progressive loss of weight and 
strength or severe complications.

The revised and current criteria for the next higher rating, 
100 percent, require more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions, requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 

In Note (1), following the current Diagnostic Code 7913, 
compensable complications of diabetes mellitus are rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  However, noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

The evidence shows that the veteran is insulin dependent with 
episodes of hypoglycemia, however, the evidence does not show 
that the remaining criteria for a 100 percent rating are 
present under the old and current criteria.

While the veteran's insulin dependent diabetes has been 
described during the appeal period as not well controlled, 
uncontrolled or poorly controlled with frequent episodes of 
hypoglycemia, the medical evidence does not show repeated 
episodes of ketoacidosis, restricted diet, and regulation of 
activities with progressive loss of weight and strength or 
severe complications of diabetes and the symptomatology does 
not more nearly approximate the criteria for a 100 percent 
rating under the old rating criteria.



As for the current criteria, there is no evidence of 
restricted diet and regulation of activities.  The veteran 
has been encouraged to engage in activities, rather than 
restrict his activities.  While the veteran has lost and 
gained a few pounds during the appeal period, he does not 
suffer from progressive loss of weight and strength.  There 
is no evidence of hospitalization at least three times per 
year for either episodes of ketoacidosis or hypoglycemic 
reactions or weekly visits to a diabetic care provider.  
While the veteran has had hypoglycemic reactions, they did 
not require hospitalization. 

As the preponderance of the evidence is against the claim for 
a rating higher than 60 percent for diabetes mellitus, type 
II, under Diagnostic Code 7913 at any time during the appeal 
period on a schedular basis, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 60 percent for diabetes mellitus on a 
schedular basis is denied.  


REMAND

In an Order, dated in March 2007, the Court granted a Joint 
Motion which instructed the veteran's claim for a rating 
higher than 60 percent be considered on an extraschedular 
basis under 38 C.F.R. § 3.321.  In January 2008, the Board 
remanded the issue to the RO to adjudicate the claim to 
include an extraschedular rating under 38 C.F.R. § 3.321.  As 
the requested development has not been completed, further 
action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  



Accordingly, the case is REMANDED for the following action:

Adjudicate the veteran's claim for a 
rating higher than 60 percent for diabetes 
mellitus, considering only whether the 
claim should be referred for an 
extraschedular rating under 38 C.F.R. 
§ 3.321.  If the benefit sought remains 
denied, furnish the veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.
    
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


